Citation Nr: 1722137	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-45 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sensorineural hearing loss.

3.  Entitlement to service connection for a bilateral knee condition.

4.  Entitlement to service connection for cervical degeneration.

5.  Entitlement to service connection for cold injury for neurological sensory finding to upper extremities and hands for tingling and paresthesias.

6.  Entitlement to service connection for cold injury sequela to include peripheral neuropathy, bilateral lower extremities and feet for numbness and pain.

7.  Entitlement to service connection for lumbar stenosis L4/L5 claimed as low back degeneration.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1951 to August 1951 and January 1955 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The Board notes that the Veteran requested a hearing in his September 2016 substantive appeal, but did not indicat what kind of hearing he wanted.  In a letter dated in September 2016, the RO requested the Veteran specify which kind of hearing he was requesting.  The letter indicated that if he did not respond within 30 days, the RO would assume that Veteran does not want a hearing and no hearing will be scheduled.  There was no response to the letter, and the hearing request is considered withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral knee, cervical, lumbar spine, bilateral upper extremity and bilateral lower extremity disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has hearing loss and tinnitus as a result of his military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2.  Service connection for tinnitus loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There is no need to address the duties to assist and notify the Veteran under the VCAA, or any other due process concerns, as the sought benefits are granted by this decision.

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran essentially contends that hearing loss and tinnitus were caused by in-service noise exposure.  

The Board notes that the Veteran's service treatment records for his second period of service are unavailable and fire-related.  Nevertheless, the Board finds the Veteran's detailed account of noise exposure in service to be credible.

The Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2016) for the purposes of service connection.

However, there are conflicting opinions on whether or not the Veteran has hearing loss and tinnitus as a result of in-service noise exposure.  Although the October 2014 VA examiner determined that an opinion was not feasible due to the lack of service treatment records; a private audiologist opinion dated in May 2013 noted that the Veteran's hearing loss and tinnitus are at least as likely as not related to his service.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


	(REMAND ON NEXT PAGE)


REMAND

The Veteran asserts he has knee, back, and neck problems due to an injury during his second period of active service.  However, as noted above, the service treatment records from that time are unavailable.  Post-service treatment records are also limited.  The Board notes that the VA and private treatment records in the file include July 2006 CT report, a May 2013 private treatment note, and December 2013 MRI reports.  In a February 2014 statement, the Veteran reported he had back surgery in 1977 at Deaconess Hospital.  As it seems there are additional outstanding private treatment records relevant to the Veteran's claims, the Board finds a remand is necessary.  

In a May 2013 private examination and opinion, the physician opined that it is more probable than not that the Veteran's neuropathy was caused by his cold exposure.  The physician noted the Veteran does have diabetes mellitus, but the Veteran's sensory symptoms predated the diagnosis of diabetes mellitus.  To date, the Veteran has not been provided a VA examination to determine whether his diagnosed peripheral neuropathy is due to cold exposure in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, the Veteran has received treatment from Deaconess Hospital.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an appropriate VA examiner to determine the nature and etiology of the Veteran's bilateral upper and lower extremity neuropathy.  The electronic claims file must be made available to and reviewed by the /examiner. 

The examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the diagnosed neuropathy due to in-service cold injury was incurred in or is otherwise related to the Veteran's military service, specifically to include his claimed exposure in 1956 during training in Alaska. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  In that regard, the Veteran's service treatment records are unavailable due to a fire-related incident through no fault of the Veteran.  The Veteran's lay contentions of in-service cold exposure and continuity thereafter must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed neuropathy.

3.  After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
			






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


